Citation Nr: 1417937	
Decision Date: 04/22/14    Archive Date: 05/02/14

DOCKET NO.  11-34 054	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Pittsburgh, Pennsylvania


THE ISSUES

1.  Entitlement to service connection for obstructive sleep apnea.

2.  Whether new and material evidence has been received to reopen a claim of service connection for a cervical spine disability.

3.  Whether new and material evidence has been received to reopen a claim of service connection for a lumbar spine disability.

4.  Entitlement to an initial compensable disability rating for service-connected posttraumatic stress disorder (PTSD).

5.  Entitlement to a disability rating greater than 10 percent for service-connected chronic sinusitis.

6.  Entitlement to a total disability rating based on individual unemployability (TDIU).

REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESSES AT HEARING ON APPEAL

The Veteran and his spouse


ATTORNEY FOR THE BOARD

W.T. Snyder, Counsel


INTRODUCTION

The Veteran had active service from January 1969 to January 1995. 

This matter comes before the Board of Veterans' Appeals (Board) on appeal from rating decisions of the Department of Veterans' Affairs (VA), Regional Office (RO), in Pittsburgh, Pennsylvania.  A May 2009 rating decision denied service connection for obstructive sleep apnea; denied reopening the spine claims; and, continued a 10 percent disability rating for sinusitis.  A September 2010 rating decision granted service connection for PTSD and assigned an initial noncompensable disability rating.

In July 2012, the Veteran and his spouse testified at a personal hearing over which the undersigned presided in Washington, DC.  A transcript of that hearing has been associated with the claims file.  The provisions of 38 C.F.R. § 3.103(c)(2) impose two distinct duties on VA employees, including Board personnel, in conducting hearings: the duty to explain fully the issues and the duty to suggest the submission of evidence that may have been overlooked.  Bryant v. Shinseki, 23 Vet. App. 488 (2010).  During the above hearing, the undersigned clarified the issues on appeal and inquired as to the etiology, continuity, and severity of the Veteran's asserted symptoms.  The Veteran was offered an opportunity to ask the undersigned questions regarding his claim.  Neither the Veteran nor his representative has asserted that VA failed to comply with these duties; they have not identified any prejudice in the conduct of the Board hearing.  The Board, therefore, concludes that it has fulfilled its duty under Bryant. 

The evidence of record suggests that the Veteran may not be employed as a result of his service-connected disabilities.  As such, the Board must consider whether a TDIU is warranted.  In Rice v. Shinseki, 22 Vet. App. 447 (2009), the United States Court of Appeals for Veterans Claims (Court) held that a TDIU claim is part of an increased disability rating claim when such claim is raised by the record.  The Court further held that when evidence of unemployability is submitted at the same time that the Veteran is appealing the rating assigned for a disability, the claim for TDIU will be considered part and parcel of the claim for benefits for the underlying disability.  Id.  As such, the Board takes jurisdiction of the issue as captioned above.

In addition to the paper claims file, there is a Virtual VA paperless claims file associated with the Veteran's claim.  A review of the documents in such file reveals that they are either duplicative of the evidence in the paper claims file or are irrelevant to the issues on appeal.

The issues of service connection for obstructive sleep apnea; a lumbar spine disability; an increased disability rating for sinusitis; and, entitlement to a TDIU are addressed in the REMAND portion of the decision below and are REMANDED to the agency of original jurisdiction.


FINDINGS OF FACT

1.  An August 2002 rating decision determined new and material evidence was not received to reopen claims of entitlement to service connection for cervical and lumbar spine disabilities, and the Veteran did not appeal the decision and new and material evidence was not received during the relevant appeal period.
2.  Evidence added to the record since the August 2002 rating decision relates to an unestablished fact necessary to substantiate the claims, and raises a reasonable possibility of substantiating the claims of service connection for cervical and lumbar spine disabilities.

3.  Cervical spine stenosis manifested during active service, and there has been continuous symptomatology.


CONCLUSIONS OF LAW

1.  The unappealed August 2002 rating decision that determined new and material evidence was not received to reopen the claims of entitlement to service connection for cervical and lumbar spine disabilities is final.  38 U.S.C.A. § 7105 (West 2002); 38 C.F.R. §§ 3.104(a), 3.160(d), 20.302, 20.1103 (2013).

2.  The additional evidence received since the August 2002 rating decision that determined new and material evidence was not received to reopen the claims of entitlement to service connection for cervical and lumbar spine disabilities is new and material, and the claims are reopened.  38 U.S.C.A. §§ 5108 (West 2002); 38 C.F.R. § 3.156(a) (2013).

3.  The criteria for the establishment of service connection for a cervical spine disability, to include cervical stenosis, are met.  38 U.S.C.A. §§ 1101, 1110, 1131, 1133, 1137, 5107(b) (West 2002 & Supp. 2013); 38 C.F.R. §§ 3.102, 3.303, 3.307(a), 3.309(a) (2013).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

VA's Duties to Notify and Assist

In as much as the Board's decision below is favorable to the Veteran, discussing 
VA's compliance with the Veterans Claims Assistance Act of 2000 (VCAA) notice and assistance requirements would serve no useful purpose.

Factual Background

The Veteran file his initial claim for VA benefits for his back and neck disabilities in June 1995.  That decision reflects the RO adjudicated the claim solely on the basis of the service treatment records; no VA examination was conducted.

Service treatment records, beginning in March 1975, note numerous instances of the Veteran presenting with complaints of back or neck pain.  In June 1986, the Veteran sustained a whiplash injury secondary to a motor vehicle accident, and he was diagnosed with a mild cervical strain.  A May 1988 record notes a possible lumbar strain.  Other service treatment records as late as 1991 to 1993, however, note the spine to be within normal limits.

The June 1995 rating decision determined the Veteran's back and neck pathology were acute, which resolved without leaving chronic residuals.  A July 1995 RO letter informed the Veteran of the denial of the claims.

In December 1995, however, the RO received additional service treatment records not previously considered.  The additional records noted a cervical spine strain, and May 1993 record noted a pinched nerve of the neck.  Subsequent March and May 1996 rating decisions, however, did not address the additional service treatment records as they related to the back and neck disorders.  Hence, the June 1995 rating decision did not become final, notwithstanding the fact the Veteran's March 1996 letter did not mention his back or neck.  See 38 C.F.R. §§ 3.156, 20.302.

In June 2002, the Veteran applied again to reopen the claims.  Without considering any additional evidence, in an August 2002 rating decision, the RO denied reopening of the claims, and the Veteran appealed.  The RO, however, did not address the appeal as required.  See 38 C.F.R. §§ 19.29, 19.30.  A May 2006 Board remand directed issuance of a Statement of the Case.  Id.; see also Manlicon v. West, 12 Vet. App. 238 (1999).  The RO issued the Statement of the Case in September 2006.  The Veteran, however, did not perfect his appeal by submitting a Substantive Appeal.  Hence, the 1996 and August 2002 rating decisions became final.  38 C.F.R. §§ 20.200, 20.302.  VA received the Veteran's current application to reopen in October 2008.

Reopening Previously Denied Claims

Service connection means that the facts, shown by evidence, establish that a particular injury or disease resulting in disability was incurred in the line of duty in the active military service or, if pre-existing such service, was aggravated during service.  38 U.S.C.A. §§ 1110, 1131 (West 2002); 38 C.F.R. §§ 3.303, 3.304 (2013).

In order to prevail on the issue of service connection for any particular disability, there must be evidence of a current disability; evidence of in-service occurrence or aggravation of a disease or injury; and medical evidence, or in certain circumstances, lay evidence, of a nexus between an in-service injury or disease and the current disability.  See Hickson v. West, 12 Vet. App. 247, 253 (1999); see also Shedden v. Principi, 381 F.3d 1163, 1167 (Fed. Cir. 2004); Davidson v. Shinseki, 581 F.3d 1313, 1316 (Fed. Cir. 2009); Jandreau v. Nicholson, 492 F.3d 1372, 1377 (Fed. Cir. 2007) (holding that "[w]hether lay evidence is competent and sufficient in a particular case is a factual issue to be addressed by the Board").

Service connection for certain chronic diseases, such as arthritis, may also be established based upon a legal "presumption" by showing that it manifested itself to a degree of 10 percent or more within one year from the date of separation from service.  38 U.S.C.A. § 1112 (West 2002); 38 C.F.R. §§ 3.307, 3.309 (2013).  The option of establishing service connection through a demonstration of continuity of symptomatology rather than through a finding of nexus is specifically limited to the chronic disabilities listed in 38 C.F.R. § 3.309(a).  See Walker v. Shinseki, 708 F.3d 1331 (Fed. Cir. 2013) (rejecting the argument that continuity of symptomatology in § 3.303(b) has any role other than to afford an alternative route to service connection for specific chronic diseases).  In addition, service connection may be granted for any disease diagnosed after service when all the evidence establishes that the disease was incurred in service.  38 C.F.R. § 3.303(d) (2013).

The Board must assess the credibility and weight of all the evidence, including the 
medical evidence, to determine its probative value, accounting for evidence which it finds to be persuasive or unpersuasive, and providing reasons for rejecting any evidence favorable to the claimant.  See Masors v. Derwinski, 2 Vet. App. 181 (1992); Wilson v. Derwinski, 2 Vet. App. 614, 618 (1992); Hatlestad v. Derwinski, 1 Vet. App. 164 (1991); Gilbert v. Derwinski, 1 Vet. App. 49 (1990).  Equal weight is not accorded to each piece of evidence contained in the record; every item of evidence does not have the same probative value.

Because the Veteran did not perfect a substantive appeal to the August 2002 rating decision, that determination became final based on the evidence then of record.  38 U.S.C.A. § 7105 (West 2002); 38 C.F.R. §§ 3.104(a), 3.160(d), 20.302 (2013). 

If new and material evidence is presented or secured with respect to a claim that has been disallowed the Secretary shall reopen the claim and review the former disposition of the claim.  38 U.S.C.A. § 5108; see Manio v. Derwinski, 1 Vet. App. 140, 145 (1991).

Under 38 C.F.R. § 3.156(a), evidence is considered "new" if it was not previously submitted to agency decision makers.  "Material" evidence is evidence which, by itself or when considered with previous evidence of record, relates to an unestablished fact necessary to substantiate the claim.  New and material evidence can be neither cumulative nor redundant of the evidence of record at the time of the last prior final denial of the claim sought to be reopened, and must raise a reasonable possibility of substantiating the claim.  For the purpose of determining whether a case should be reopened, the credibility of the evidence added to the record is to be presumed.  Justus v. Principi, 3 Vet. App. 510, 513 (1992).

In Shade v. Shinseki, 24 Vet. App. 110, 118 (2010), the Court stated that when determining whether the submitted evidence meets the definition of new and material evidence, VA must consider whether the new evidence could, if the claim were reopened, reasonably result in substantiation of the claim. Id. at 118.  Thus, pursuant to Shade, evidence is new if it has not been previously submitted to agency decision makers and is material if, when considered with the evidence of record, it would at least trigger VA's duty to assist by providing a medical opinion, which might raise a reasonable possibility of substantiating the claim.  Id.   

The evidence added to the record since the August 2002 rating decision includes the sworn testimony of the Veteran and his wife, his wife's written statement, and "additional" service treatment records.  The Board uses quotation marks for "additional" because, while they were in possession of the RO in the 1990s, they were not translated.  The Veteran's service included a tour with an Air Force unit that was attached to a NATO command element.  Hence, a number of his service treatment records are not in English.  In February 2006, the Veteran submitted translated versions of some of the documents in his service treatment records as well as others.

As concerns the neck, a medical document dated in January 1991 notes X-rays of the cervical spine showed moderate osteochondrosis at C5-6, medium deforming spondylosis at C4-5, slight uncontroverted arthrosis at C4-7, and abnormal straightening of the cervical spine.  A CT of the cervical spine without contrast was interpreted as having shown stenosis of the intervertebral foramina in C5-6 and C6-7 on both sides.  There also was a disc protrusion with stenosis at C6-7.

As concerns the back, evidence of in-service complaints of back pain are well documented in the service treatment records, as is one diagnosis of a possible lumbar strain.  The Board notes the medical evidence of record, including the outpatient records related to the Veteran's diagnosed acquired mental disorders, show the Veteran communicates in verbose and tangential manner-frequently addressing or answering everything but the question asked.  His hearing testimony is a vivid example.  Nonetheless, the Veteran's mental health treatment providers have not diagnosed any particular pathology as connected to this trait.

At the hearing, the Veteran was asked, "[a]nd you've had [back pain] all through 
service and every [sic] since;" to which the Veteran responded, "[y]eah," before he 
launched into an entirely irrelevant discourse.  See Transcript, p. 44.

In light of the above notation of the Veteran's mode of communication, the Board attaches significance only to the Veteran's immediate answer to the question.  38 C.F.R. § 3.102.  Thus, the Board interprets his "yeah" to mean he has experienced continuous low back pain since his separation from service.  Id.  The Veteran's lay testimony is competent evidence of continuous low back symptomatology after his separation from service, 38 C.F.R. § 3.159(a)(2); and, it is presumed credible for purposes of testing for new and material evidence.

Thus, the Board finds new and material evidence has been received to reopen both the cervical and lumbar spine claims.  38 C.F.R. § 3.156.  Although the Board has reopened the claims, the back claim is not sufficiently developed for a decision on the merits.  Hence, it is discussed further in the remand portion of this decision.  See 38 C.F.R. § 3.159(c)(4)(iii); see also Bernard v. Brown, 4 Vet. App. 384 (1993).

As concerns the neck, the Board finds the January 1991 X-ray revealed evidence of a form of cervical spine arthritis while the Veteran was in active service.  One of the Veteran's rambling discourses indicated he continued to experience neck pain from service to the present day.  See Transcript, pp. 41-43.  Further, there is evidence of a current diagnosis of cervical spine stenosis.  Hence, allowance of service connection is indicated.  38 U.S.C.A. § 1110; 38 C.F.R. §§ 3.159(a)(2), 3.303(b); see also Walker, 708 F.3d 1331.


ORDER

New and material evidence having been received, the claim of service connection for a cervical spine disability, is reopened.

Service connection for a cervical spine disability, to include cervical stenosis, is granted.
New and material evidence having been received, the claim of service connection for a lumbar spine disability, is reopened, and to this extent only the appeal is granted.


REMAND

For the reasons expressed above, the Board finds that the underlying claim of entitlement to service connection for a lumbar spine disability, on the merits, must be remanded for further development of the record, to include affording the Veteran a VA examination so that an opinion may be provided as to the nature and etiology of the asserted disability.

Additionally, a VA examination has not been conducted for the Veteran's obstructive sleep apnea claim.  His and his wife's testimony triggers the low threshold for one.  See 38 C.F.R. § 3.159(c)(4); see also McLendon v. Nicholson, 20 Vet. App. 79 (2006).

An October 2006 Social Security Administration reply to VA's request for any records related to the Veteran reflects that VA's request was forwarded to another division.  There is no evidence in the claims file of a final reply from Social Security Administration or follow-up from VA.  While Social Security Administration  records are not controlling for VA determinations, they may be "pertinent" to VA claims.  See Collier v. Derwinski, 1 Vet. App. 412 (1991); Murincsak v. Derwinski, 2 Vet. App. 363 (1992).  Hence, when VA is put on notice of the existence of Social Security Administration records, as here, it must seek to obtain those records before proceeding with the appeal.  See Murincsak; also, Lind v. Principi, 3 Vet. App. 493, 494 (1992).  Thus, the Board finds that the agency of original jurisdiction must obtain and associate with the claims file copies of any Social Security Administration  disability determination and all medical records underlying any such determination, following the current procedures prescribed in 38 C.F.R. § 3.159(c) with respect to requesting records from Federal facilities.

As noted above, in Rice, the Court held that a claim for a TDIU is part of an 
increased disability rating claim when such claim is raised by the record.  When a determination on one issue could have a significant impact on the outcome of another issue, such issues are considered inextricably intertwined, and VA is 
required to decide those issues together.  Harris v. Derwinski, 1 Vet. App. 180 (1991).  Thus, adjudication of the TDIU claim will be held in abeyance pending the aforestated development and adjudication of the Veteran's above claims.

Finally, as this matter is being remanded for the reasons set forth above, any additional VA treatment records of the Veteran for his asserted disabilities shall also be obtained.  See 38 U.S.C.A. § 5103A(b), (c); 38 C.F.R. § 3.159(b); Bell v. Derwinski, 2 Vet. App. 611 (1992) (VA medical records are in constructive possession of the agency, and must be obtained if the material could be determinative of the claim); see also Stefl v. Nicholson, 21 Vet. App. 120, 125 (2007) (an adequate VA medical examination must consider the Veteran's pertinent medical history). 

Accordingly, the case is REMANDED for the following action:

1.  The agency of original jurisdiction shall take appropriate steps to contact the Veteran and request that he identify all VA and non-VA health care providers, other than those already associated with the Veteran's claims file, that have treated him since service for his claimed disabilities.  This shall specifically include updated treatment records from VA.  The aid of the Veteran in securing these records, to include providing necessary authorization(s), should be enlisted, as needed.  If any requested records are not available, or if the search for any such records otherwise yields negative results, that fact should clearly be documented in the claims file, and the Veteran informed in writing.  The Veteran may submit medical records directly to VA.

In this regard, the June 2010 VA sinus examination report notes the Veteran to have a private ear, nose, and throat (ENT) physician, but no records from that provider are in the claims file.  The agency of original jurisdiction will obtain the appropriate release from the Veteran and obtain any records related to the Veteran's sinus disability and  obstructive sleep apnea.

2.  The agency of original jurisdiction shall request from Social Security Administration copies of any decision(s) and all medical records underlying any such decision(s) submitted or obtained in support of any claim for disability benefits from the Social Security Administration.  If records are unavailable, the Social Security Administration  must so indicate.  If unsuccessful, the Veteran must be accorded the opportunity to furnish such records directly to Social Security Administration or to the agency of original jurisdiction.  All records/responses received must be associated with the claims file.

3.  The agency of original jurisdiction shall schedule the Veteran for a VA examination by an appropriate VA physician to assess the nature and etiology of his asserted low back disability.  The claims file, to include a copy of this remand, must be reviewed by the examiner.  All testing deemed necessary to diagnose current disability shall be undertaken.

The examiner is requested to provide an opinion as whether it is at least as likely as not that any low back disability found on examination had its onset in service, or is otherwise the result of a disease or injury in service.

The examiner is advised that the absence of evidence of treatment for a specific lumbar spine disability in the Veteran's service treatment records cannot, standing alone, serve as the basis for a negative opinion.

The Veteran, as well as those providing lay testimony, are competent to report symptoms and history as witnessed, and such reports must be specifically acknowledged and considered in formulating any opinions.  If the examiner rejects the lay reports of symptomatology, he or she must provide a reason for doing so.

If the examiner is unable to provide an opinion without resort to speculation, he or she should explain why this is so and what if any additional evidence would be necessary before an opinion could be rendered.  The examiner must provide a rationale for each opinion given.

4.  The agency of original jurisdiction shall schedule the Veteran for a VA examination by an appropriate VA physician to assess the nature and etiology of his asserted obstructive sleep apnea.  The claims file, to include a copy of this remand, must be reviewed by the examiner.  All testing deemed necessary to diagnose current disability shall be undertaken.

The examiner is requested to provide an opinion as whether it is at least as likely as not that any obstructive sleep apnea found on examination had its onset in service, or is otherwise the result of a disease or injury in service.

The examiner is advised that the absence of evidence of treatment for obstructive sleep apnea in the Veteran's service treatment records cannot, standing alone, serve as the basis for a negative opinion.

The Veteran, as well as those providing lay testimony, are competent to report symptoms and history as witnessed, and such reports must be specifically acknowledged and considered in formulating any opinions.  If the examiner rejects the lay reports of symptomatology, he or she must provide a reason for doing so.

If the examiner is unable to provide an opinion without resort to speculation, he or she should explain why this is so and what if any additional evidence would be necessary before an opinion could be rendered.  The examiner must provide a rationale for each opinion given.

5.  The agency of original jurisdiction shall schedule the Veteran for a VA psychiatric examination to determine the current nature and severity of his PTSD.  The claims file and a copy of this Remand shall be made available to the examiner in conjunction with the examination, and the examiner should indicate that the claims file was reviewed.  All tests deemed necessary by the examiner must be performed, and all findings set forth in detail.

It is requested that the VA examiner indicate all present symptoms and manifestations attributable to the Veteran's service-connected PTSD.

The findings of the examiner shall address the extent of social and occupational impairment attributable to the Veteran's PTSD, to include an opinion as to whether he is considered to be totally socially and occupationally impaired due to PTSD.  The examiner shall assign a GAF score and explain the basis for this finding.

The examiner is also asked to comment on the impact of 
the claimed increase in severity of the Veteran's disability, if any, on his employment and activities of daily life.  A complete rationale for any opinion expressed shall be provided.

6.  The agency of original jurisdiction shall schedule the Veteran for an appropriate VA examination to determine the current nature and severity of his service-connected chronic sinusitis.  The claims file must be reviewed by the examiner, and the examination report should note that review.  All tests and studies deemed necessary should be completed and all clinical manifestations should be reported in detail. 

The examiner is requested to: (a) determine how many incapacitating episodes of sinusitis requiring prolonged antibiotic treatment that the Veteran experiences per year; and (b) determine how many non-incapacitating episodes of sinusitis characterized by headaches, pain, and purulent discharge or crusting that the Veteran experiences per year. 

The examiner is also asked to comment on the impact of the claimed increase in severity of the Veteran's disability, if any, on the his employment and activities of daily life. A complete rationale for any opinion expressed shall be provided.

7.  The agency of original jurisdiction will then review the Veteran's claims file and ensure that the foregoing development actions have been conducted and completed in full, and that no other notification or development action, in addition to those directed above, is required.  If further action is required, it should be undertaken prior to further claims adjudication.

8.  The agency of original jurisdiction will then readjudicate the Veteran's claims.  If the benefits sought on appeal remain denied, the Veteran and his representative should be provided with a Supplemental Statement of the Case.  An appropriate period of time should be allowed for response.

Thereafter, if appropriate, the case is to be returned to the Board, following applicable appellate procedure.  The Veteran need take no action until he is so informed.  He has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).  The purposes of this remand are to obtain additional information and comply with all due process considerations.  No inference should be drawn regarding the final disposition of this claim as a result of this action.

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2013).



______________________________________________
DEMETRIOS G. ORFANOUDIS
Acting Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs


